MEMORANDUM **
Chan Y. Park appeals pro se the district court’s summary judgment in favor of Webcor Construction in his employment discrimination action claiming wrongful termination based on his race, national origin, disability and age, under the federal Fair Employment and Housing Act, Cal. Gov’t.Code § § 12940 et. seq., and other state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court’s August 27, 2004 summary judgment order.
To the extent Park makes arguments in his opening brief regarding his former attorney’s motion to withdraw and his need for additional time for discovery, we decline to consider these issues raised for the first time on appeal. See Barcamerica Int’l., USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002).
Appellee’s Motion to Strike Portions of Appellant Park’s Excerpts of Record is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.